Case: 11-31007     Document: 00512030778         Page: 1     Date Filed: 10/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2012
                                     No. 11-31007
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WALLACE DEEN-MITCHELL,

                                                  Petitioner-Appellant

v.

J. P. YOUNG,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:10-CV-411


Before REAVLEY, DAVIS, and OWEN, Circuit Judges.
PER CURIAM:*
        Wallace Deen-Mitchell, federal prisoner # 51443-060, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition challenging on due process
grounds actions taken by Warden Young. We review de novo the district court’s
dismissal of Deen-Mitchell’s § 2241 petition on the pleadings. Garland v. Roy,
615 F.3d 391, 396 (5th Cir. 2010).
        The instant habeas petition included claims that should have been raised
in a civil rights action. Those claims include the following: (1) physical and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-31007   Document: 00512030778      Page: 2   Date Filed: 10/24/2012

                                  No. 11-31007

sexual assault on Deen-Mitchell by prison personnel; (2) Young’s threats and
attempts to place Deen-Mitchell in a cell with his known enemies; and (3) Deen-
Mitchell’s placement in the Special Management Unit at FCI Oakdale, which
affected his opportunity to earn good-time credits. As a favorable determination
on these claims would not automatically entitle Deen-Mitchell to an accelerated
release, the district court properly dismissed these claims as civil rights claims
that were not properly brought in a § 2241 petition. See Carson v. Johnson, 112
F.3d 818, 820-21 (5th Cir. 1997). Deen-Mitchell’s civil rights claims were
reiterated in a separate action that was the subject of a separate appeal.
Accordingly, those claims and Deen-Mitchell’s contention that his allegations
showed he was in imminent danger when he filed those claims will not be
addressed here.
      We turn now to the allegations that Deen-Mitchell’s due process rights
were violated when Young took away, on two separate occasions, 27 and 57 days
of good-time credits without a hearing. We assume arguendo that federal
prisoners have a liberty interest in their good-time credits. See Henson v. U.S.
Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000) (analyzing whether the
revocation of good-time credits for a federal prisoner’s drug infraction violated
due process); but see Pepper v. United States, 131 S. Ct. 1229, 1248 n.14 (2011)
(stating that “[a]n award of good time credit by the [BOP] does not affect the
length of a court-imposed sentence,” and that “[s]uch credits may be revoked at
any time before the date of a prisoner’s release”). The “revocation of such credit
must comply with minimal procedural requirements.” Henson, 213 F.3d at 898.
Those requirements include notice, an opportunity to be heard, and written
findings in support of the action. See Wolff v. McDonnell, 418 U.S. 539, 564-65
(1974).
      The magistrate judge (MJ) found that no determination could be made on
Deen-Mitchell’s due-process habeas claims, or even whether he had exhausted
those claims, without more information regarding the actions allegedly taken by

                                        2
   Case: 11-31007    Document: 00512030778      Page: 3   Date Filed: 10/24/2012

                                  No. 11-31007

Young. The MJ ordered Deen-Mitchell to submit all relevant documents relating
to those actions and to provide more information on his claims. Deen-Mitchell
replied that there had been no disciplinary proceedings prior to the forfeiture of
his good-time credits. The district court determined that Deen-Mitchell had
failed to comply with the MJ’s order and Rule 8 of the Federal Rules of Civil
Procedure and that he had thus failed to state a claim on which relief could be
granted. Deen-Mitchell argues on appeal that the district court’s dismissal of his
petition on this basis indicates that the district court did not comprehend his
allegation that there had been no disciplinary proceedings here.
      Rule 8(a)(2) requires only “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662,
677-78 (2009) (internal quotation marks and citation omitted). “[T]he pleading
standard Rule 8 announces does not require detailed factual allegations, but it
demands more than an unadorned, the-defendant-unlawfully-harmed-me
accusation.” Id. at 678 (internal quotation marks and citation omitted). The
failure by prison officials to comply with their own regulations does not by itself
establish a violation of due process, “because constitutional minima may
nevertheless have been met.” Jackson v. Cain, 864 F.2d 1235, 1251 (5th Cir.
1989) (internal quotation marks and citation omitted). Deen-Mitchell has never
specified by what mechanism or under what circumstances his good-time credits
were forfeited or what steps, if any, he took to challenge the forfeitures and the
lack of attendant procedures. Accordingly, he has not shown that the district
court’s dismissal of his § 2241 petition was erroneous. See Iqbal, 556 U.S. at
677-78.
      AFFIRMED.




                                        3